Citation Nr: 1143525	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a migraine disorder (claimed as headaches).

3.  Entitlement to service connection for a thoracic spine disorder (claimed as pain in the upper back).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1999 to 
June 2003, and from September 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Symptoms of sleep apnea were chronic in service.

2.  Symptoms of sleep apnea have been continuous since service separation.

3.  The Veteran's currently diagnosed sleep apnea is related to active service.

4.  Symptoms of a migraine disorder were chronic in service.

5.  Symptoms of a migraine disorder have been continuous since service separation.

6.  The Veteran's currently diagnosed migraine disorder is related to active service.

7.  Preexisting lumbar scoliosis was noted on the December 1998 service entrance examination for the Veteran's first period of service.  

8.  The Veteran sustained a back injury in service.

9.  Back symptoms were not chronic in service.

10.  Thoracic spine disorder symptoms have not been continuous since service separation.

11.  The Veteran does not have a current thoracic spine disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a migraine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for a thoracic spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In a timely letter in May 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA and private treatment records, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed thoracic spine disorder; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because there is competent medical evidence that demonstrates that the Veteran does not have a current disability of the thoracic spine, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  Because there is already competent medical evidence to decide the claim, and because there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a thoracic spine disorder, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  

The claims of service connection for sleep apnea and a migraine disorder have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Sleep Apnea

The Veteran contends that he has sleep apnea, and that this disability originated in service and has continued since that time.  In the Veteran's substantive appeal, the Veteran wrote that he still has symptoms of sleep apnea.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's sleep apnea symptoms were chronic in service.  In a June 2005 service treatment record, the Veteran reported fatigue; the service examiner provided an assessment of sleep apnea.  In a July 2005 service treatment record, the Veteran reported not being able to sleep and was placed on restricted duty.  In a November 2005 service "Report of Medical Assessment," the Veteran reported waking up in the night because he couldn't breathe.  The Veteran also submitted a lay statement from a serviceman to the effect that the Veteran snored loudly and had brief pauses in his breathing while asleep.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

The Board finds that the weight of the evidence demonstrates that symptoms of sleep apnea have been continuous since service separation in January 2006.  In a May 2006 VA treatment record, the Veteran reported waking up during the night.  In an August 2006 VA treatment record, the Veteran report daytime sleepiness and loud snoring and believed that he had sleep apnea.  In a November 2006 VA treatment record, the Veteran was diagnosed with mild obstructive sleep apnea.  

A necessary element for establishing service connection is evidence of a current disability.  The Board also finds that the Veteran has a current diagnosis of obstructive sleep apnea.  The Veteran's VA treatment records and lay statements document complaints and treatment for sleep apnea, subsequent to the Veteran filing his claim for service connection for sleep apnea in May 2006.  In a 
November 2006 VA treatment record, the Veteran was diagnosed with mild obstructive sleep apnea.  

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's sleep apnea is related to active service.  The Veteran suffered symptoms of snoring, periodic stopping of breathing while sleeping, and fatigue in service and has suffered those same symptoms since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed sleep apnea is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for sleep apnea are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Migraine Disorder

The Veteran contends that he has a migraine disorder, and that this disability originated in service and has continued since that time.  In the Veteran's substantive appeal, the Veteran wrote that he still has symptoms of migraine headaches.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's migraine disorder symptoms were chronic in service.  In an October 2001 service treatment record, the Veteran reported headaches; he also reported that, when he bent over, the headaches worsened and he became disoriented.  In a November 2004 service "Pre-Deployment Assessment," the Veteran reported frequent headaches on the left side of his forehead.  In a July 2005 service treatment record, the Veteran reported headaches and was diagnosed with possible migraines and placed on restricted duty.  In an October 2007 statement, the Veteran wrote that he experienced migraine headaches on the left side of his head during service.  See Bennett, 10 Vet. App. 178 (the Board may rely upon lay testimony as to observable facts).  

The Board finds that the weight of the evidence demonstrates that symptoms of sleep apnea have been continuous since service separation in January 2006.  In a May 2006 VA treatment record, the Veteran reported headaches; the VA examiner diagnosed headaches.  In an August 2006 VA treatment record, the Veteran reported occasional left sided headaches.  In an August 2007 private treatment record, the Veteran reported recurring headaches.  

A necessary element for establishing service connection is evidence of a current disability.  The Board also finds that the Veteran has a current diagnosis of headaches.  The Veteran's VA treatment records and lay statements document complaints and treatment for migraine headaches, subsequent to the Veteran filing his claim for service connection for a migraine disorder in May 2006.  In May and August 2006 VA treatment records, the Veteran was diagnosed with headaches.  

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's migraine disorder is related to active service.  The Veteran suffered symptoms of migraine headaches, specifically on the left side of his head, in service and has suffered those same symptoms since service separation.  See Horowitz, 5 Vet. App. at 221-22.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a migraine disorder are met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Thoracic Spine Disorder

The Veteran contends that he has a thoracic spine disorder, and that this disability originated in service.  He contends that his thoracic spine disability is due to carrying a heavy pack filled with ammunition during service.  

The December 1998 service entrance examination, for the Veteran's first period of service, is positive for a diagnosis of mild lumbar scoliosis.  Because lumbar scoliosis was "noted" at service entrance examination, the Veteran is not entitled to the presumption of soundness at service entrance and, therefore, the mere presence/finding of scoliosis later may not be considered as incurred in service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  The Veteran has not asserted that his preexisting scoliosis was aggravated by service, and there is no evidence suggesting aggravation of scoliosis in service, so that theory of entitlement to service connection has not been raised and the Board need not reach the question of aggravation of scoliosis in service.

To the extent the Veteran has asserted service connection for a back disability that is not scoliosis, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a back injury in service, but that back symptoms were not chronic in service.  An October 2005 service treatment record shows that the Veteran was treated for a back injury in service.  The service examiner diagnosed muscle strain and the Veteran was placed on restricted duty.  In a December 2005 service "Post-Deployment Health Assessment," the Veteran reported recurring back pain during his deployment; however, the Veteran was not placed on permanent profile or permanent restriction in service because of a back injury and was not referred for treatment.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a thoracic spine disorder have not been continuous since service separation in 
January 2006.  Following service separation in January 2006, the evidence of record shows no diagnosis or treatment for a thoracic spine disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous thoracic spine disorder symptoms after service separation.  See Buchanan, 451 F.3d 1331.  The Veteran has also not contended that thoracic spine disorder symptoms have been continuous since service separation.

The post-discharge evidence of record does not contain any notation indicating a diagnosis of a thoracic spine disability.  In the May 2006 VA treatment record, the Veteran reported back pain; however, the VA examiner reported the musculoskeletal system as normal.  In VA treatment records dated from June to September 2006, the Veteran did not report any thoracic spine disorder or thoracic spine disorder symptoms.  In the February 2007 VA general medical examination, the Veteran did not report any thoracic spine disorder or thoracic spine disorder symptoms.  The VA examiner reported the Veteran's posture and gait were normal and did not diagnose any thoracic spine disability.  In an August 2007 private medical examination, the Veteran did not report any thoracic spine disorder or thoracic spine disorder symptoms.  The private examiner reported a normal physical examination and did not diagnose a thoracic spine disorder.  

The Board notes that the Veteran has post-service complaints of back pain.  However, symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.  

In this case, the record of evidence indicates that the Veteran did not incur a chronic thoracic spine disorder during service and not experienced continuous thoracic spine disorder symptomatology since service, and does not currently have a diagnosed thoracic spine disability.  For these reasons, service connection for a thoracic spine disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a thoracic spine disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.  

Service connection for a migraine disorder is granted.

Service connection for a thoracic spine disorder is denied.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) (2011);  see also 38 U.S.C.A. § 1154(b) (West 2002).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99.
Upon preliminary review, the Board finds that further development is necessary before a decision on the merits may be made.  The Veteran was not afforded a VA examination regarding service connection for PTSD.  The RO determined that the Veteran did not provide enough information about his claimed stressors to attempt any verification.  However, VA has revised the regulations regarding stressor verification.  Under the revised PTSD regulation, if a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Veteran was diagnosed with PTSD in May 2006.  He received the Iraq Campaign Medal and Global War on Terrorism Service Medal and served in an imminent danger area in Iraq.  The record also contains statements from the Veteran describing several claimed stressors including being fired upon while on patrol.  A VA treatment entry dated in May 2006 reflects a diagnosis of PTSD, but was not related by the examiner to any specific stressor or stressors.  

Under 38 C.F.R. § 3.304(f)(3), the Board finds that verification is not required regarding some of the Veteran's reported stressors, specifically, hostile enemy actions of small arms fire and incoming mortar attacks.  Additionally, the Board notes the Veteran's military occupation specialty (MOS) as a general equipment repairman, his driver and mechanic badge, and his serving in an imminent danger area in Iraq, which suggest proximity to hostile enemy military activity.  

Based on the information above, the Board finds that a VA examination is required to determine whether the Veteran's current PTSD is related to any of the reported in-service stressful events during active service in Iraq.  The VA examiner should specifically address whether any diagnosis of PTSD is due to fear of hostile military activity, whether the claimed stressors are adequate to support a diagnosis of PTSD, and whether the claimed stressor led to the Veteran's PTSD.

The most recent VA treatment records in the claims file are dated in 
November 2006.  Because the Veteran has indicated that he has continued to receive regular treatment for his PTSD since that time, there are likely additional VA treatment records pertinent to the claim that are outstanding.  Because these may include records that are pertinent to the Veteran's claim for service connection for PTSD, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issue of service connection for PTSD is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the VA Outpatient Medical Center (OPC) in Laredo, Texas, dated from November 2006 to the present.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  Thereafter, the Veteran should be scheduled for a VA PTSD examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD.  The examiner should review the relevant 
documents in the claims file in conjunction with the examination, examine the Veteran, conduct any tests deemed medically advisable, and render a diagnosis(es) for any current psychiatric disability.  The examiner is asked to provide the following opinions: 

A.  Are the reported in-service stressors adequate to support a diagnosis of PTSD?  Please specifically state whether or not the underlying stressor(s) upon which a PTSD diagnosis is rendered is(are) related to a fear of hostile military activity.

B.  Is it at least as likely as not (a 50 percent or higher degree of probability) that PTSD, or any other diagnosed psychiatric disorder, is related to reported in-service stressors?

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for PTSD should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


